


116 S1322 IS: Air Traffic Control Safe Operation and Readiness Act of 2019
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1322
IN THE SENATE OF THE UNITED STATES

May 6, 2019
Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To amend title 49, United States Code, to require the Administrator of the Federal Aviation Administration to give preferential consideration to individuals who have successfully completed air traffic controller training and veterans when hiring air traffic control specialists, and for other purposes.


1.Short titleThis Act may be cited as the Air Traffic Control Safe Operation and Readiness Act of 2019. 2.Hiring of air traffic control specialistsSection 44506(f)(1)(B) of title 49, United States Code, is amended—
(1)in subparagraph (A)(ii), by inserting (including a facility of the National Guard) after Department of Defense; and (2)in subparagraph (B)—
(A)in clause (i), by striking referring and all that follows through 10 percent. and inserting giving preferential consideration to pool 1 applicants described in clause (ii) before considering pool 2 applicants described in clause (iii)..; and (B)by adding at the end the following new clause:

(iv)Consideration of candidatesThe Administrator shall consider for the interview stage of the hiring process candidates in each applicant pool described in this subparagraph who— (I)score at or above a passing score as determined by the Administrator on the Air Traffic Skills Assessment (AT–SA); and
(II)meet minimum qualifications established by the Administrator.. 3.Ensuring hiring of air traffic control specialists is based on assessment of job-relevant aptitudes (a)Update of the air traffic skills assessmentNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise the Air Traffic Skills Assessment (in this section referred to as the AT–SA) administered to air traffic controller applicants described in clauses (ii) and (iii) of section 44506(f)(1)(B) of title 49, United States Code, in accordance with the following requirements:
(1)The Administrator shall ensure that all questions on the AT–SA are supported by a peer-reviewed job analysis that ensures all questions test job-relevant aptitudes. (2)The Administrator shall ensure that the AT–SA does not incorporate any biographical questionnaire or assessment or other questions of a biographical nature (other than basic identifiers such as first and last name) for applicants for the position of air traffic controller from the applicant pools described in clauses (ii) and (iii) of section 44506(f)(1)(B) of title 49, United States Code.
(b)Conforming amendments eliminating use of biographical assessments for all applicantsSection 44506(f) of title 49, United States Code, as amended by section 2, is further amended— (1)in paragraph (1)(C)—
(A)by striking clause (ii); and (B)by redesignating clause (iii) as clause (ii); and
(2)by striking paragraph (2) and inserting the following:  (2)No biographical assessmentsThe Administrator shall not use any biographical assessment when hiring under paragraph (1)(A) or paragraph (1)(B)..
4.DOT Inspector General reportNot later than 180 days after the date on which the Administrator of the Federal Aviation Administration completes the revision of the Air Traffic Skills Assessment (AT–SA) required under section 3(a), the Inspector General of the Department of Transportation shall submit a report to the Administrator, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and, upon request, to any member of Congress, that assesses the assumptions and methodologies used to develop such revisions, the job-relevant aptitudes measured, and the scoring process for the revised assessment, together with, if appropriate, a description of any actions taken or recommended to be taken to address the results of the report.  